Situation in Pakistan (debate)
The next item is the debate on the Council and Commission Declarations on the situation in Pakistan.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, as we know, the European Union has observed recent developments in Pakistan with great concern, particularly the events leading to the establishment of the state of emergency on 3 November last, and consequently to great social unrest and numerous arrests, including the Chief Justice, who is currently under house arrest.
Have no doubt that this is a serious backward step in the structure of the rule of law and the democratic process in Pakistan, which I would say destroys any hope the Pakistani people and the international community in general may have entertained of strengthening the legitimacy of democratic institutions in Pakistan. This is why the Presidency issued a statement on 6 November on behalf of the Union expressing our profound concern regarding the introduction of the state of emergency and the suspension of the Pakistani constitution and fundamental freedoms.
On 4 November, two days previously, the Heads of Mission in Islamabad and the High Representative, Javier Solana, had expressed their concern at the course of events. Our words, the words of the EU, were thus added to the many others reiterating how important it is to reinstate the Constitution, restore civil order, guarantee the independence of the judiciary and the freedom of the mass media, release all political prisoners, journalists and defenders of human rights and create the conditions required for the legislative elections to take place as planned, i.e. in January 2008.
We have no doubt that any nation's stability and development can only be guaranteed in an atmosphere of total democratic credibility. We are seriously concerned by reports of numerous arrests, the boycott on freedom of information, repression of the essential freedom of expression of citizens and attacks on professional people, such as judges, lawyers, journalists and human rights activists. At the same time, however, we appeal strongly for all parties to exercise the utmost restraint and to work together to seek a democratic and peaceful solution to the present crisis that will allow a rapid return to normality.
Although recognising the challenges currently faced by Pakistan in relation to its security situation and the Pakistani people's sacrifices and efforts in combating extremism and terrorism, the European Union firmly believes that the solution to these challenges cannot involve an interruption in the democratic process.
We cannot, however, fail to acknowledge the ally that we have always been able to count on in this battle against extremism and terrorism. We must therefore ensure that Pakistan remains committed to the battle against this global threat, in which international cooperation is an essential tool.
Finally, the Union hopes that the current climate of uncertainty will be resolved swiftly and peacefully and calls upon President Muscharraf to honour his pledge to remove his military uniform and abandon his position as Chief of Staff.
Member of the Commission. - Mr President, Pakistan is on the agenda of this plenary for the third time within a few months. This bears witness to the very difficult transition the country is currently going through. The imposition of emergency law by President Musharraf on 3 November in his capacity as Chief of Army Staff has sent a deeply worrying signal to Europe and the wider world and has damaged the course of democracy in Pakistan.
Before the emergency was imposed we had witnessed some encouraging developments, with hope for a more inclusive political process and stronger democratic institutions, but regrettably this has now been put in question and today we ask ourselves whether this situation is still reversible or whether it is not too late to restore confidence and conditions in advance of the parliamentary elections.
President Musharraf, in his televised address on the night of 3 November, told us that he was suspending the Constitution because of threats to the nation due to a visible ascendancy in the activities and incidence of terrorist attacks. There is no doubt that Pakistan is currently facing a very serious threat of religious extremism and violence as recent events in the North-Western Frontier Province and the attack on Ms Bhutto's convoy on 18 October in Karachi have clearly demonstrated. But what we are also witnessing now is the arrest of thousands of lawyers, journalists, political party workers and human rights activists, including such distinguished persons as Ms Asma Jahangir, the Chair of the Human Rights Commission of Pakistan, or Mr Aitzaz Ahsan, President of the Supreme Court Bar Association.
These are people who stand for an open and tolerant Pakistan. They are not terrorists and it is wrong to detain them. They should be set free immediately. I would regard the drastic action taken against Pakistan's judiciary as particularly serious. Rule of law is at the heart of any democratic process and the functioning democratic system cannot be sustained without an independent judiciary.
The statement by the Presidency, just mentioned also by our President on behalf of the EU, is therefore very clear, and this remains our position. Last Sunday President Musharraf announced at a press conference that he hopes parliamentary elections can be held in Pakistan by 9 January 2008. This would be a step in the right direction but there are a lot of remaining problems. When can we expect the state of emergency to end? How can we have free and fair elections when print and electronic media are censored, other civil rights and liberties suspended and the independence of the judiciary has been undermined? How will parties be able to campaign when freedom of assembly is curtailed and party leaders like Benazir Bhutto are kept under house arrest? These issues are not at all clear at this stage.
To end this uncertainty it is of fundamental importance that a firm date for elections should be announced as soon as possible, along with a clear timeframe for ending the emergency. For these elections to have any chance of being at all democratic and transparent, it will be essential for all restrictions on political rights and fundamental freedoms to be lifted. And, as things stand, at present it seems it will not be possible to deploy an election observation mission. Certain minimum conditions laid down in the Commission communication on EU election assistance and observation for the holding of democratic elections are not met.
However, if the emergency rule was lifted rather quickly and conditions were significantly improved soon, I might yet be able to review the situation. In any case I have made the necessary preparations for possible deployment of an EU election observation mission to Pakistan should the conditions noticeably change for the better quickly. But, as I say, I am very much concerned as to whether this is likely to happen.
There have been calls to suspend or review our aid to Pakistan, and some EU Member States have taken steps or are considering some action in this respect. The European Commission's support to Pakistan focuses, I would like to remind you, on key issues such as poverty reduction and education, including in the North-West Frontier Province and Baluchistan, which are the most disadvantaged provinces in Pakistan.
Therefore, I think we will need to consider how best to proceed but, given the nature of this assistance, I think we have to reflect very carefully on that.
on behalf of the PPE-DE Group. - (ES) Mr President, the truth is that the situation is very worrying: suspension of constitutional guarantees, state of emergency, detention of many members of civil society, including lawyers such as Mr Ahsan, who is the President of the Supreme Court Bar Association, and of opponents, house arrest of the opposition leader Mrs Bhutto. What do we do in this situation?
We have learnt that the Deputy Secretary of State at the US State Department, Mr Negroponte, will shortly visit Pakistan and that one Member State, the United Kingdom, has joined the United Nations in its call for the President to renounce his leadership of the army and lift the state of emergency within ten days.
What can we, as the European Union, do? I believe that as a first step we must act with utmost caution. I believe that the representative of the current Presidency has noted, very correctly, that Pakistan is a vital partner in the fight against terrorism and also a country with nuclear weapons.
I therefore believe that on the one hand the European Union must ask the Government to re-establish as far as possible - because we must not lose sight of the fact that terrorism is a factor in Pakistan, a major factor - to re-establish to some extent order and stability and constitutional rights and freedoms, and to release those people who have been unlawfully detained. Furthermore, Commissioner, I would ask you to marshal your considerable capacities and efforts to ensure that free and fair elections can be held and, on the basis of the guarantees you referred to in your speech, that the European Union is present and has a presence in the process in Pakistan which is so very important for the stability of the region and all relations between that region and the European Union.
Therefore, Commissioner, we have great confidence in your capabilities, great confidence in your diplomatic action, great confidence in your efforts and we hope that they will genuinely have a successful outcome which will allow the European Union to have a presence in the electoral process.
on behalf of the PSE Group. - Mr President, I would like to thank the Council and the Commission, especially the Council for its tough declaration on 8 November.
I do not think that anyone would doubt that the situation in Pakistan is very serious and very volatile. It is perhaps hard to register that everything that has been going on has really only taken place in the last ten days or so, since the state of emergency was declared. Several Members here met General Musharraf some months ago, both in Brussels and later in Islamabad, and we received a number of assurances. He was adamant that he would follow the constitution and that free and fair elections would take place. I welcome his announcement that elections can take place by 9 January, but I share the Commissioner's apprehension and beg the question: in the light of what has gone on and the present emergency measures - the suspension of certain television channels and other human rights - are free and fair elections possible in less than eight weeks' time?
Whilst I refer to the Commissioner, I would also like to draw her attention in particular to our paragraph 14 of this resolution where we invite the Commission to consider expanding aid to Pakistan for education, poverty reduction, healthcare and relief work, but channelling the funds through secular NGOs rather than directly to the government under these circumstances.
We have no issue with the Pakistan people. We recognise that Pakistan is a key ally of the West, as Mr Salafranca Sánchez-Neyra said. We recognise the important role they played in many, many areas and that they have also been victims of terrorism. But I do not think, colleagues, that means we should stand aside and ignore what is happening at the moment. My group also wanted to have a paragraph in about possible sanctions, inviting the Council ...
(The President asked the speaker to speak more slowly)
I thought I was speaking such clear English that they would manage perfectly but I will, of course, slow down.
I am also inviting the Council to consider targeted sanctions, which is what the Socialist Group would have liked to have done but we did not get any support for it: travel bans perhaps, the freezing of assets. But we hope all of this will not be necessary and we hope that Pakistan can still come back from the brink, that the state of emergency can be withdrawn and that General Musharraf will step down as Chief of Army. Mr President, my apologies for going too quickly.
on behalf of the ALDE Group. - Mr President, Pakistan is a vital ally for the European Union. Today we find that Pakistan finds itself at a crossroads. But I believe that it wants to engage with us and we have re-established a recent history of engagement with Pakistan, which I understand is progressing reasonably successfully.
But we must not forget the historical context in which we find ourselves today. I know Pakistan reasonably well and by far the biggest issue and problem facing Pakistan internally today is the terrorist threat coming from across the border in Afghanistan. Afghanistan is a common global problem. We in the West turned our backs on Afghanistan some years ago. It is important that we do not turn our back on Pakistan today.
Pakistan has been at the forefront of this battle, sometimes carrying a very heavy burden on behalf of the international community, a heavy burden sometimes carried on weak shoulders, a burden the people of Pakistan have carried, absorbing so much violence and carnage which would otherwise have made its way into other parts of the world. The solution is not to isolate liberals and liberal values and to take away those liberal values from the people of Pakistan.
Today I see that the Commission has again called for the release of prisoners who are currently being held and I support that call. This includes people like the Chief Justice of Pakistan, and indeed Mr Aitzaz Ahsan, who is a leading lawyer in Pakistan. The President of Pakistan must - and these must be our baselines - end the state of emergency immediately. He must reinstate the Constitution. He must reinstate the Supreme Court and he must move towards free and fair elections.
President Musharraf should recognise that we have not turned our back on Pakistan. We remain engaged. It is now time for him to roll back from his current position, to acknowledge our core values, to make them shared values. In a distinct way, despite the desperate situation, he has a unique opportunity even now to deliver power to the people of Pakistan, the true custodians of that power.
on behalf of the UEN Group. - Mr President, I too recognise the importance of Pakistan to all of us in the fight against terrorism and it has been an ally to all of us in that fight. However, I do not believe for one minute that it justifies in any circumstances what has happened in Pakistan in recent weeks.
Any deviation from the general democratic process cannot be a solution to solve political problems within Pakistan. One of the things that really worries me about this is why he did it: because he was afraid that he was not going to get the decision from the Supreme Court that he expected or that he wanted. It is a fairly trivial matter in one way and it seems that he has gone to extreme measures in his dealings with the people in Pakistan, with the judiciary in Pakistan, in the way he has dealt with it, which is extremely dangerous.
I welcome the fact that he has given a commitment that he will hold elections, but the international community must not allow him to turn his back on this commitment. The state of emergency in Pakistan must be lifted immediately and the Government of Pakistan must respect the boundaries of its Constitution. The scrapping of the Supreme Court did immeasurable damage to the separation of power systems within Pakistan. It is a very, very poor example for the General to have undertaken. I fully condemn the wholesale arrest of political opponents of the General, which include 3 000 peaceful protestors and civilian and human right activists.
The European Parliament today must send a very strong message out to General Musharraf that his recent actions violate all respected international conventions and he is moving Pakistan in a very negative and very dangerous direction.
on behalf of the Verts/ALE Group. - Mr President, like many others, I think we are here with a deep sense of regret and a certain feeling of anger that, once again, we are having to discuss the situation in Pakistan. I would agree with virtually everything that has been said this afternoon. We are in a serious situation, not least because this is a nuclear state and the risk of a failed nuclear state is one that should make us all feel very nervous indeed.
People are right to say that the power to step back from the brink here is basically with President Musharraf and his supporters. This idea that there is a state of emergency but the elections should go ahead undisturbed does not hold water. It is certainly not an undisturbed election if the leaders of the other political parties are under house arrest or in jail. If there is no freedom of the press, if people cannot even get satellite dishes because imports of those have now been banned, then there are no circumstances for free and fair elections whatsoever.
It is clear that we want the release of all those political prisoners, that we want freedom of the press and we want the judiciary to be able to operate freely because, if all those with stated commitments to democracy are locked up, who else is left out on the streets? The message that is being sent by the actions of the Government in Pakistan at the moment is therefore extremely worrying for a state that says it is committed to democracy.
I would agree with what Mr Robert Evans has said. We do need to have certain sanctions ready for use if the deadline of 22 November set by the Commonwealth and the UN is not observed and we do not see President Musharraf stand down as military leader or, indeed, an end to the state of emergency.
We should be supporting Amnesty International's Day of Action tomorrow to remember the political prisoners held in Pakistan, and we certainly need to be looking at aid and the way in which it is spent. Pakistan has had USD 10 billion dollars of aid from the USA in about the last five or six years, mostly for anti-terrorism measures, and not for the maintenance and development of education.
Mr President, I have seen that the entire western world, with the United States at the forefront, is demanding an earlier election in Pakistan. They want an election before the opposition is out of prison and Mr Ahsan, President of the Supreme Court Bar Association, is released from house arrest.
The consequences will certainly be felt in Pakistan. There will also inevitably be political instability and a negative impact on the economy of a country that is in a bad enough situation already. The crisis is likely to have other repercussions at regional level, and wider developments affecting stability throughout Asia. I find it impossible to disassociate developments in Pakistan and Kashmir from those in Afghanistan.
I propose that the EU should insist on securing Pakistan's considerable nuclear arsenal, if necessary through the UN, at least until the country returns to its former political and, if possible, democratic state.
(FI) Mr President, Commissioner, for years now we and the rest of the western world have thought of Pakistan as an important ally. The threat of terrorism and the Pakistani Government's promises and hardline rhetoric with regard to stopping this threat have also been words of assurance to the EU. There have, however, been too many drawbacks associated with this alliance and mutual solidarity. Now at last it is time to open our eyes.
The state of emergency declared by General Musharraf on the third day, a crack in Pakistan's constitution, is just the tip of the iceberg, which we gave warning about here in July and October. The society has been gradually militarised over the years, and the litmus test for the state of human rights, freedom of religion and the rights of minorities, has shown that these are restricted. Instead of Pakistan getting itself ready for the triumphal march of democracy this year, there have been clear signs of a hardening dictatorial system of government. The arrests of members of the opposition, the disruption of the work of the Supreme Court, the refusal to allow one opposition leader into the country and the house arrest of another, the detention of a UN representative, and the violence used by the authorities against peaceful demonstrators all show that Pakistan is on the brink of a precipice.
Commissioner, the EU should now send the strong and united message that it is popular democratic power and a society that respects human rights, and not an army, which is the strongest barrier to the rise to power of radical groups. We understand that the country has internal threats to its security and that there has to be a response to these, but democracy is not a threat to security. Democracy is also precisely the answer in the struggle against talebanisation. The EU must dare to speak up and say that we see the building of a stable and democratic society as being crucial to our alliance. The first step for Pakistan's stability is to guarantee that the Supreme Court can work independently and in peace. Then there are the parliamentary elections in January. The supply of international assistance to the authorities in the investigation into the bomb attack in October would show our concern. A society which is at least officially constitutional, with long democratic traditions and where the people have a genuine desire for democracy, peace and stability, will not give up that easily. Pakistan is, therefore, full of hope.
(CS) Mr President, Madam Commissioner, ladies and gentlemen, the long-term experience of many countries shows that the rule of law and democracy are the best and most effective way of preventing extremism, instability and chaos. Seen from this angle, President Musharraf's decision to declare a state of emergency is a serious mistake and gaffe. Pakistan is not a country without democratic traditions: on the contrary, as seen from the courageous and responsible conduct of Pakistani judges, lawyers, journalists and other representatives of non-governmental organisations, civil society has deep and strong roots in Pakistan. However, this civil society needs help. We therefore appeal to President Musharraf to end the state of emergency, to release all political prisoners and to restore all the rights and freedoms guaranteed by the Constitution, including freedom of movement, speech, association and assembly, so that truly democratic, free and transparent parliamentary elections can be held at the beginning of next year.
Mr President, the last couple of weeks have been a rollercoaster of shocking events in this turbulent and troubled country. The imposition of martial law in the guise of emergency rule is an underhand attempt to destabilise Pakistan for the personal ambition of one man.
President Musharraf justifies his actions as an attempt to stop the country from committing suicide, but it is not that the country is committing suicide but that the actions and deeds of a dictator are killing the country.
It is totally unacceptable that the leader of the opposition, Benazir Bhutto, has been put under house arrest and banned from political activity and that other activists and the media and independent judiciary have all been muzzled.
While recognising that there are real threats from extremists within the country, I believe that General Musharraf's actions will only embolden the extremists instead of eradicating them and will serve only to weaken the democratic and moderate voices within the country.
Some say that Pakistan is on the brink of collapse. We must prevent this by giving a strong response. Moderate people in Pakistan are feeling frustrated and angry and they are disappointed by Europe's soft response.
Therefore I call upon Commissioner Ferrero-Waldner and the Council to give an unequivocal, clear message to the President about the severe consequences if the suppression of the constitution, of politicians, of the media and of the judiciary does not end immediately.
(NL) Mr President, almost all the previous speakers have made the point that the declaration of a state of emergency in Pakistan and the way in which it was done is totally unacceptable. It is unacceptable that Musharraf should show such a cavalier disregard for democracy.
Moreover, this state of emergency aggravates a serious problem still further because in a manner of speaking it opens up a second front, that of Islamic terrorism.
As you know, there is already plenty about Musharraf's regime to criticise: it is ineffectual in its measures against the Taliban, for example, and groups associated with Al-Qaeda which are operating along the border with Afghanistan. Well, declaring a state of emergency has opened the door to terror organisations of this kind and the situation can only get worse as a result.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, firstly I would like to thank the European Parliament for scheduling this debate, which, in view of the situation in Pakistan and the cooperation we have had with that country in such an important battle against extremism and terrorism, is very opportune indeed.
We cannot and will not remain indifferent to a country like Pakistan. This debate also shows that the three institutions, Parliament, the Council and the Commission, share the same fundamental and immediate objectives, i.e. the rapid and complete restoration of the rule of law and democratic freedoms in Pakistan and the holding of free and democratic elections. This is the goal that unites us and the goal that we must all work towards, particularly the three institutions, in the area of our respective competences and powers.
I would also like to say that in the capacity of the Presidency we also understand, as the Commissioner has said here, that any measures that might lead to a possible suspension of cooperation affecting a population which is already suffering many shortages must be considered and examined with care. The people of Pakistan have already suffered enough and must not suffer further. This too is a question that must be considered with some care, should it arise.
Whatever the case, our objectives are now clear and defined, and I can assure you that the Presidency and the Council will take all the initiatives and measures deemed appropriate to respond to developments in the situation.
Member of the Commission. - Mr President, I think it has been shown very clearly that we all feel that what has happened is very difficult to understand. It is very serious. We are all concerned, because the imposition of emergency rule has greatly endangered the strengthening of democratic institutions and the building of a more inclusive democratic process. It is therefore of fundamental importance that civil and political rights are fully restored, media restrictions withdrawn and essential improvements made to the framework and conditions for elections. Stability and development can only be achieved with democracy and the rule of law.
We therefore have to reflect further on the question of a possible election observation mission. As I said, we might be able to send a smaller team of advisers to follow the process under the current circumstances. If not, as I said, the state of emergency would have to be lifted very quickly and civil liberties restored.
With regard to aid, let me say that we had already substantially increased our aid to Pakistan, particularly in the fields of education and rural development. Therefore, as I said before, I think at this stage we must sit back, wait for a moment, and judge very carefully. Of course we should not endanger the poor people in Pakistan, but we have to go about things in the right way.
To wind up the debate I have received seven motions for a resolution tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 15 November 2007.
Written declarations (Rule 142 of the Rules of Procedure)
in writing. - Pakistan is a vital ally in the war on terror. As a result it has faced enormous internal pressure and threatened instability. President Musharaff has responded to this situation by declaring a state of emergency.
He argues that an abnormal situation requires abnormal actions. His response is in part understandable but quite wrong. The way to fight anti-democratic forces is with democracy. He should end the state of emergency, announce a date for elections and a date on which he will give up his uniform. He should then call for an open and wideranging debate about the future of Pakistan.
I am convinced such a debate would reveal that the vast majority of Pakistanis reject extremism and fundamentalism and wish to live in a country at peace with itself, at peace with it's neighbours and on good terms with the West.